11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Michael Slack, individually and as             * From the 118th District Court
representative of the Estate of                  of Howard County
Carolyn Slack, deceased,                         Trial Court No. 52748.

Vs. No. 11-18-00331-CV                         * January 31, 2019

Lubbock County Hospital District d/b/a         * Per Curiam Memorandum Opinion
University Medical Center,                      (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                (Willson, J., not participating)

      This court has considered the parties’ agreed motion to dismiss this appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed and the cause is remanded to the trial
court. The costs incurred by reason of this appeal are taxed against Michael
Slack, individually and as representative of the Estate of Carolyn Slack, deceased.